Citation Nr: 1128904	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-40 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lung disorder, to include chronic respiratory infections.

3.  Entitlement to service connection for a left elbow disorder.

4.  Entitlement to service connection for a bilateral eye disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a dental disorder, to include fracture, loss of teeth, and abscesses.

8.  Entitlement to service connection for residuals of fracture to right mandible.

9.  Entitlement to service connection for residuals of heat exhaustion.

10.  Entitlement to service connection for tinea cruris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky denied service connection for bilateral hearing loss, a lung disorder, a left elbow disorder, a bilateral eye disorder, a right knee disorder, tinnitus, a dental disorder, residuals of fracture to right mandible, residuals of heat exhaustion, and tinea cruris.  

The Board notes that the Veteran requested a Travel Board hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence, dated in April 2010.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2010).

With regards to the Veteran's claim of service connection for a dental disorder, the Board observes that service connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the August 2007 rating decision merely denied the Veteran's dental claim for compensation purposes.  The RO never explicitly developed or adjudicated the outpatient treatment aspect of the Veteran's dental claim.  However, as discussed below, service connection for outpatient treatment purposes is being denied as a matter of law.  Therefore, the Veteran is not prejudiced by the Board's adjudication of a dental disorder for outpatient dental treatment purposes.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's bilateral hearing loss preexisted service and was aggravated beyond its natural progression during such service.

2.  At no time during the appeal period has the Veteran been diagnosed with a respiratory disorder to include chronic upper respiratory infections. 

3.  A left elbow disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

4.  At no time during the appeal period has the Veteran been diagnosed with a chronic bilateral eye disorder.

5.  A right knee disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

6.  The Veteran has tinnitus that is as likely as not related to his active duty.

7.  The Veteran does not have a dental disorder, to include fracture, loss of teeth, and abscesses resulting from a combat wound, service trauma, or a disease other than periodontal disease.

8.  Jaw pain was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.  

9.  At no time during the appeal period has the Veteran been diagnosed with residuals of heat exhaustion.

10.  At no time during the appeal period has the Veteran been diagnosed with tinea cruris.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has preexisting bilateral hearing loss that was aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  A respiratory disorder to include chronic upper respiratory infections was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  A left elbow disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

4.  A bilateral eye disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

5.  A right knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

6.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  

7.  A dental disorder, to include fracture, loss of teeth, and abscesses was not incurred or aggravated in service, and the criteria for entitlement to VA outpatient dental treatment have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

8.  Residuals of a fracture to the right mandible were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 17.161 (2010).

9.  Residuals of heat exhaustion were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

10.  Tinea cruris was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional notice letters dated in January 2007 and April 2007 complied with VA's duty to notify the Veteran with regards to the issues of service connection for bilateral hearing loss, a left elbow disorder, a bilateral eye disorder, a right knee disorder, tinnitus, a dental disorder, and residuals of a fracture to the right mandible; and, service connection for a respiratory disorder, residuals of heat exhaustion, and tinea cruris, respectively.  Specifically, these letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  They also in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and secured examinations in furtherance of his claims for service connection for joint disorders, dental disorders, bilateral hearing loss, and tinnitus.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA opinions with respect to the issues of a service connection for a left elbow disorder, a right knee disorder, a dental disorder (to include the right mandible), bilateral hearing loss, and tinnitus on appeal were obtained in August 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that medical opinions on the questions of service connection for a lung disorder, a bilateral eye disorder, residuals of heat exhaustion, and tinea cruris are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran has these claimed disabilities.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

	A.  Bilateral Hearing Loss 

The Veteran contends that he has bilateral hearing loss as a result of in-service acoustic trauma.

Certain chronic diseases, including sensorineural hearing loss, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2010).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The STRs include an audiological evaluation at the March 1968 pre-induction examination which provided puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
40
LEFT
15
15
5
45
35

The Veteran's STRs also include an audiological evaluation at his discharge examination in February 1970.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
60
50
LEFT
20
15
5
50
50

The Veteran DD 214 shows that his military occupational specialty (MOS) was that of a cargo handler.  Accordingly, acoustic trauma as the result of the Veteran's duties for his MOS is conceded.  

The Veteran was afforded a VA examination in August 2009.  He reported exposure to machinery noise as a cargo handler including but not limited to forklifts and cranes while unloading ships without hearing protection.  He also reported qualifying on the rifle range without hearing protection.  Prior to his service, the Veteran reported that he worked repairing gas lines for six months where he was exposed to jack hammers and equipment noise without hearing protection.  Following his service, he had noise exposure when he worked laying water lines for about one year where he was exposed to jack hammers, backhoes, and explosives without hearing protection.  The examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The examiner observed that the Veteran's pre-induction examination revealed a moderate hearing loss at 3000-4000 Hertz bilaterally and that the separation examination revealed a mild to moderate loss at 2000-6000 Hertz in the right ear, and a moderate hearing loss at 3000-4000 Hertz in the left ear.  The examiner opined that the Veteran's hearing loss was not related to an in-service motor vehicle accident, but did not render any opinion regarding the shift in the Veteran's hearing acuity between his pre-induction examination and his separation examination.

Based on a review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted.  Initially, the Board finds that the presumption of soundness has been rebutted.  The Veteran's pre-induction examination showed that the auditory threshold at 3000 Hertz was 45 decibels in both ears, and that the auditory threshold at 4000 Hertz was 40 decibels in his right ear and 35 decibels in his left.  Thus, his entrance examination clearly documents impaired hearing upon enlistment.  See, e.g., report of August 2009 VA audiological examination.  

Therefore, the remaining question is whether there is clear and unmistakable evidence that the Veteran's pre-existing bilateral hearing loss was aggravated beyond its natural progression during service.  Based on a review of the evidence, the Board concludes that the Veteran's pre-existing bilateral hearing loss was indeed so aggravated (by in-service acoustic trauma).  As shown above, the Veteran's hearing acuity decreased between the pre-induction examination in 1968 and his separation examination in 1970.  In the Veteran's right ear, his auditory thresholds shifted from 10 to 20 decibels at 500 Hertz; 10 to 15 decibels at 1000 Hertz; 15 to 30 decibels at 2000 Hertz; 45 to 60 decibels at 3000 Hertz; and 40 to 50 decibels at 4000 Hertz.  In his left ear, his auditory thresholds shifted from 15 to 20 decibels at 500 Hertz; 45 to 50 decibels at 3000 Hertz; and 35 to 50 decibels at 4000 Hertz.  Thus, his discharge examination clearly shows a decrease in his hearing acuity; in other words, his pre-existing bilateral hearing loss disability increased in severity.  

As noted above, a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Here, no medical professional has provided any opinion indicating that the increase in the Veteran's bilateral hearing loss disability was due to the natural progress of the disease.  Absent that specific finding, service connection based on aggravation beyond the natural progression of a pre-existing bilateral hearing loss disability is warranted.  

Based on this evidentiary posture, the Board finds that the evidence supports a finding of the aggravation of the Veteran's pre-existing bilateral hearing loss as a result of in-service acoustic trauma.  In reaching this conclusion, the Board acknowledges the negative nexus opinion of the August 2009 VA examiner.  However, the examiner's opinion considered only whether an in-service motor vehicle accident caused the Veteran's bilateral hearing loss; the opinion did not consider the question of aggravation of the pre-existing bilateral hearing loss.  Therefore, the Board does not find the negative nexus opinion probative.

Accordingly, in considering the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss that was aggravated in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss.  Service connection for bilateral hearing loss is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  

	B.  Respiratory Disorder to Include Chronic Upper Respiratory Infections

The Veteran contends that he has a respiratory disorder to include chronic upper respiratory infections that is related to his military service.

His discharge examination in February 1970 shows that the Veteran had nasal edema and discharge secondary to an upper respiratory infection that was being treated.  In his accompanying report of medical history, the Veteran reported having a current upper respiratory infection under treatment.  

According to post-service medical records, there has been no treatment for, or diagnosis of, any respiratory disorder to include chronic upper respiratory infections.  Private treatments record dated in August 2007 and October 2007 reveal that the Veteran had normal respiratory effect and that his lungs were clear to auscultation and percussion.  

Based on a review of the evidence, the Board finds that service connection for a respiratory disorder to include chronic upper respiratory infections is not warranted.  The Board acknowledges that the Veteran was treated for an upper respiratory infection when he was discharged from service.  However, the post-service medical evidence fails to show a respiratory disorder to include chronic upper respiratory infections at any time during the current appeal period.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a respiratory disorder to include chronic upper respiratory infections. 

The Board acknowledges the Veteran's belief that he has a respiratory disorder to include chronic upper respiratory infections related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of a respiratory disorder to include chronic upper respiratory infections.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder to include chronic upper respiratory infections.  At no time since the Veteran filed his claim for service connection for a respiratory disorder to include chronic upper respiratory infections in February 2007 has any diagnosis of a respiratory disorder to include chronic upper respiratory infections been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a respiratory disorder to include chronic upper respiratory infections is denied.  See 38 U.S.C.A §5107.  

	C.  Left Elbow Disorder

The Veteran contends that he has a left elbow disorder that is the result of an in-service motor vehicle accident in February 1969.  

The Veteran's STRs show that he was involved in an accident while on his motorbike in February 1969.  In pertinent part, records show multiple lacerations and multiple abrasions.  They do not show any specific injury to the left elbow joint.  In April 1969, the Veteran reported that he had injured the right knee and left ankle in the accident.  His February 1970 separation examination showed clinically normal upper extremities; no left elbow disability was diagnosed.  In his accompanying report of medical history, the Veteran indicated that he did not have a painful or "trick" shoulder or elbow.  

According to post-service medical records, the Veteran has not any received treatment for, or been diagnosed` with, any left elbow disorder.  Private medical records dated in August 2007 and October 2007 show normal palpitation, range of motion, and strength of the left upper extremity.

The Veteran was afforded a VA examination in August 2009.  The examiner reported the pertinent STRs.  The Veteran reported having left elbow pain since the 1969 motorbike accident.  X-rays revealed a small bony fragment and linear lucency associated with the lateral aspect of the radial head, which was concerning for an acute avulsion fracture, and a joint effusion.  Following an exhaustive examination, the Veteran was diagnosed with small bony fragment and linear lucency associated with the lateral aspect of the radial head.  The examiner opined that the Veteran's left elbow disorder was less likely as not caused by or a result of his military service.  The examiner noted that there was no evidence in the STRs of a severe traumatic injury to the left elbow or evidence of a chronic left elbow condition that presented soon after separation from the military service.  The current findings on X-ray were felt more likely related to an acute process.  There was no evidence of elbow fracture or other similar type traumatic injury to the elbow that would be expected if a current condition was related to such injury.  

Based on a review of the evidence, the Board finds that service connection for a left elbow disorder is not warranted.  The Veteran's STRs fail to show any in-service incurrence or aggravation of an injury or disease to his elbow joint.  In this regard, the Board observes that the Veteran is service-connected for a left elbow scar as a result of injuries sustained in the February 1969 accident.  However, the Veteran's STRs show diagnoses of abrasions and lacerations; there is no indication that any injury to the elbow joint itself was sustained.  Therefore, as opined by the VA examiner, the Board finds that the evidence does not support a finding that an injury or disease to his elbow joint actually occurred.  The Board's finding is further supported by the absence of any STRs following the accident showing any left elbow complaints.  As noted above, the Veteran's discharge examination showed clinically normal upper extremities; no left elbow complaints were reported.  

Furthermore, even if the Veteran did actually incur an injury to the elbow joint, there is no nexus evidence indicating that the Veteran's current left elbow disorder is related to the in-service accident.  The only opinion of record, that of the August 2009 VA examiner, indicates that the Veteran's current left elbow disorder is not related to his military service.  Rather, the current X-rays findings were opined to be more likely related to an acute process.  That opinion is uncontradicted.  None of the Veteran's post-service treatment records contain any opinion indicating that his left elbow problems are related to his military service.  

The Board acknowledges the Veteran's competent reports regarding having pain since service.  The Board finds that this lay evidence is competent and credible as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  As discussed above, there is no medical evidence that relates any current disorder to the Veteran's reported history and in-service accident.  In other words, in the current appeal, the Veteran has simply contended that he has had pain since service.  Such contentions alone do not support a grant of service connection for a left elbow disorder based on continuity of symptomatology.  No medical professional has opined that the Veteran's current left elbow disorder is related to his military service. 

In the absence of any findings of a left elbow problem in service, the Board finds that the onset of any post-service left elbow disorder did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing a left elbow complaint until December 2006 when he filed his claim, over three decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of left elbow complaints, symptoms, or findings for over three decades between the period of active service and his first reported complaint is itself evidence which tends to show that any left elbow disorder did not have its onset in service or for many years thereafter.  

Simply stated, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion that the Veteran has a left elbow disorder that is related to his military service.  

Thus, the Board finds that the onset of any post-service left elbow disorder did not occur in service.  Furthermore, as previously discussed herein, the claims folder contains no competent evidence of a left elbow disorder associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's left elbow joint, or of continuity of pertinent symptomatology since active duty, or competent evidence of an association between a left elbow disorder and his active duty, service connection for a left elbow disorder is not warranted.  

In reaching these conclusions, the Board acknowledges the Veteran's contentions regarding the etiology of his left elbow disorder.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left elbow disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left elbow disorder is denied.  See 38 U.S.C.A §5107.

	D.  Bilateral Eye Disorder

The Veteran contends that he has a bilateral disorder that is the result of the in-service motor vehicle accident in February 1969.  As discussed above, the Veteran's STRs show that he was involved in an accident while on his motorbike in February 1969.  The records pertaining to his accident do not show any bilateral eye complaints.  His February 1970 separation examination showed clinically normal eyes; no bilateral eye disability was diagnosed.  In his accompanying report of medical history, the Veteran indicated that he did not have any eye trouble.  

According to post-service medical records, the Veteran has not received treatment for, or a diagnosis of, any bilateral eye disorder.  Private medical records dated in August 2007 and October 2007 reveal that the Veteran's pupils were equally reactive to light and accommodation.  

Based on a review of the evidence, the Board finds that service connection for a bilateral eye disorder is not warranted.  There is no indication that the Veteran incurred any injury or disease to his eyes in service.  Additionally, the post-service medical evidence fails to show a bilateral eye disorder at any time during the current appeal period.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich at 1332.  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a bilateral eye disorder. 

The Board acknowledges the Veteran's belief that he has a bilateral eye disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of a chronic bilateral eye disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral eye disorder.  At no time since the Veteran filed his claim for service connection for a bilateral disorder in December 2006 has any diagnosis of a bilateral eye disorder been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a bilateral eye disorder is denied.  See 38 U.S.C.A §5107.  

	E.  Right Knee Disorder

The Veteran contends that he has a right knee disorder that is the result of an in-service motor vehicle accident in February 1969.  

As discussed above, the Veteran was involved in an accident while on his motorbike in February 1969.  In pertinent part, records show multiple lacerations and multiple abrasions.  In April 1969, the Veteran reported that he had injured the right knee and left ankle in the accident.  His February 1970 separation examination showed clinically normal lower extremities; no right knee disability was diagnosed.  In his accompanying report of medical history, the Veteran indicated that he did not have a "trick" or locked knee.  

According to post-service medical records, the Veteran has not received treatment for, or been diagnosed with, any right knee disorder.  Private medical records dated in August 2007 and October 2007 show normal palpitation, range of motion, and strength of the right lower extremity.

The Veteran was afforded a VA examination in August 2009.  The examiner reported the pertinent STRs.  The Veteran reported having right knee pain since the 1969 motorbike accident.  X-rays revealed degenerative changes of the right knee, patella, and fibular head.  Following an exhaustive examination, the Veteran was diagnosed with degenerative disease of the right knee.  The examiner opined that the Veteran's right knee disorder was less likely as not caused by or a result of his military service.  The examiner explained that although there was clinical evidence of laceration to the knee, there was no evidence of a major traumatic injury to the knee, which would be expected in order to be a cause of degenerative changes to the joint.  Additionally, if the motorcycle wreck was the cause of the current degenerative change, one would expect presentation of problems sooner after separation from the service than what was documented in the medical record.  It was not uncommon for patients in their sixties to show degenerative change on X-ray caused by normal years of wear and tear on the joint.  

Based on a review of the evidence, the Board finds that service connection for a right knee disorder is not warranted.  The Board acknowledges that the Veteran's STRs in April 1979 show that the Veteran reported injuring his right knee in the accident.  However, the evidence does not support a finding of a nexus between the Veteran's in-service right knee complaints and his current degenerative disease.  As noted by the VA examiner, although there was clinical evidence of a laceration, there was no evidence of a major traumatic injury to the knee.  

There is no nexus evidence indicating that the Veteran's current right knee disorder is related to the in-service accident.  The only opinion of record, that of the August 2009 VA examiner, indicates that the Veteran's current right knee disorder is not related to his military service.  That opinion is uncontradicted.  None of the Veteran's post-service treatment records contain any opinion indicating that his right knee problems are related to his military service.  

The Board acknowledges the Veteran's competent reports regarding having pain since service.  The Board finds that this lay evidence is competent and credible as to the onset and continuity of symptomatology.  Heuer at 384; Falzone at 403; Caldwell, 1 Vet. App. 466.  However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage at 495-98.  As discussed above, there is no medical evidence that relates any current disorder to the Veteran's reported history and in-service accident.  In other words, in the current appeal, the Veteran has simply contended that he has had pain since service.  Such contentions alone do not support a grant of service connection for a right knee disorder based on continuity of symptomatology.  No medical professional has opined that the Veteran's current right knee disorder is related to his military service. 

In the absence of any findings of a right knee problem in service, the Board finds that the onset of the post-service degenerative changes of the Veteran's right knee did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing a right knee complaint until December 2006 when he filed his claim, over three decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of right knee complaints, symptoms, or findings for over three decades between the period of active service and his first reported complaint is itself evidence which tends to show that any right knee disorder did not have its onset in service or for many years thereafter.  

Simply stated, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion that the Veteran has a right knee disorder that is related to his military service.  

Thus, the Board finds that the onset of any post-service right knee disorder did not occur in service.  Furthermore, as previously discussed herein, the claims folder contains no competent evidence of a right knee disorder associated with the Veteran's active duty.  Without evidence of an in-service chronic right knee disability, or of continuity of pertinent symptomatology since active duty, or competent evidence of an association between a right knee disorder and his active duty, service connection for a right knee disorder is not warranted.  

Moreover, there is no indication that arthritis was manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

In reaching these conclusions, the Board acknowledges the Veteran's contentions regarding the etiology of his right knee disorder.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right knee disorder is denied.  See 38 U.S.C.A §5107.

	F.  Tinnitus

The Veteran contends that he has tinnitus as a result of his military service.  As discussed above, service connection for bilateral hearing loss is granted.  Accordingly, in-service acoustic trauma is conceded.  The Veteran's STRs show no complaints of tinnitus in service.  

According to post-service medical records, the Veteran has not sought treatment for tinnitus.  The Veteran was afforded a VA examination in August 2009.  He reported that the onset of tinnitus occurred in 1969 following the accident where he sustained head trauma and that it continued since then.  The examiner opined that the Veteran's tinnitus was less likely as not a result of the motorbike accident in service.  The examiner explained that clinic records following the accident did not indicate a report of tinnitus.

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  Initially, as previously discussed herein, in-service acoustic trauma is conceded.  Further, the Veteran has reported noticing tinnitus in service and that it has continued since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Although there is no objective evidence until August 2009 showing tinnitus, the Board finds the Veteran competent and credible regarding his reports that he noticed tinnitus in service.  

Accordingly, the Board finds that the evidence supports a finding of the onset of tinnitus in service and a continuity of symptomatology since then.  The Board acknowledges the VA examiner's negative nexus opinion; however, the examiner only addressed whether the Veteran's tinnitus was related to the motorbike accident and based her opinion on the fact that the Veteran's STRs did not show complaints for tinnitus.  However, notwithstanding the lack of a documentation of tinnitus in the Veteran's service records, in light of the Veteran's competent and credible contentions that his tinnitus began in service, the Board finds that a negative nexus opinion premised solely on the fact of no documented complaints lacks probative value.  Furthermore, as the examiner did not address whether the Veteran's tinnitus was related to in-service acoustic trauma other than the accident, the Board finds the opinion to lack probative value.

Based on the evidentiary posture as discussed herein, the Veteran's competent and credible lay statements, the grant of service connection herein, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A §5107.  

	G.  Dental Disorder to Include Fracture, Loss of Teeth, and Abscesses

The Veteran contends that he has a dental disorder to include fracture, loss of teeth, and abscesses that is related to his 1969 accident.

The Board observes that a claim for service connection is also considered a claim for VA outpatient treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

The Veteran's STRs show that he fractured tooth number nine in the accident.  Crowns were placed on teeth eight and nine in August 1969.  There was no report of temporomandibular dysfunction or pain.  His separation examination in February 1970 shows that the Veteran was missing teeth two, four, 12, 16, 23, and 26; and had restorable teeth 18 and 30.  In his accompanying report of medical history, the Veteran indicated having severe tooth or gum trouble.  

According to post-service medical records, the Veteran had preventive maintenance and routine dental treatment from August 1981 to August 1988.  The Veteran was next seen in April 1996 following a four-wheeler accident.  Tooth 8 was loose and the Veteran was missing a crown; tooth eight was subsequently extracted.  Treatment records dated after continue to show preventive maintenance and routine treatment.  

The Veteran was afforded a VA examination in August 2009.  The examiner noted the Veteran's pertinent STRs and post-service treatment records.  The Veteran reported a frequent history of difficulty chewing some foods.  He denied swelling and reported moderate right temporomandibular joint pain at least weekly but less than daily.  Physical examination revealed no loss of bone of the maxilla; no malunion or nonunion of the maxilla; no loss of bone of the mandible; no nonunion of the mandible; no malunion of the mandible; no loss of motion at the temporomandibular articulation; no loss of bone of the hard palate; no evidence of osteomyelitis; no tooth loss due to loss of substance of body of maxilla or mandible; and no speech difficulty.  X-rays revealed normal bone trabeculation and right and left temporomandibular joint anatomy.  Following an exhaustive examination, the Veteran was diagnosed with dental trauma.  The examiner reported that the partially fractured maxillary central incisor in service was definitively treated while the Veteran was on active duty; the Veteran received two crowns in August 1969.  Those crowns were in function until the Veteran lost the crown on tooth eight following the four-wheeler accident in April 1996, 26 years after discharge from service.  The examiner concluded that dental trauma was not caused by or a result of fractured mandible due to injury sustained in the motor vehicle accident in service.

Based on a review of the evidence, the Board finds that service connection for compensation purposes for a dental disorder to include fracture, loss of teeth, and abscesses is not warranted.  The Board acknowledges that the Veteran's STRs show that the Veteran fractured his mandible in service and that he fractured a tooth in service, which was fixed in service with two crowns.  The Board also acknowledges that the Veteran's discharge examination showed other missing teeth.  In this regard, the Board acknowledges that service connection for loss of teeth can be established for compensation purposes if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2010).  However, the medical evidence does not show that the Veteran experienced any loss of the body of the maxilla or mandible due to the in-service trauma. 

No medical professional has provided any opinion that the Veteran experienced any loss of the body of the maxilla or mandible due to the in-service trauma, which resulted in loss of teeth and abscesses.  The only medical opinion of record, that of the August 2009 examiner, indicates that dental trauma was not caused by or a result of fractured mandible due to injury sustained in the motor vehicle accident in service.  That opinion is uncontradicted.  

Thus, the Board finds that the Veteran does not have a dental disorder to include fracture, loss of teeth, and abscesses that is the result of dental trauma incurred in service.  Without evidence of chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases, service connection for both compensation and treatment purposes for a dental disorder is not warranted.  

With respect to service connection for a dental disorder for VA treatment purposes, a veteran will be eligible for Class I VA outpatient treatment if he has an adjudicated compensable service-connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  In this case, as discussed above, the Veteran does not have a service-connected compensable dental condition.  As such, the Veteran is not eligible for Class I VA outpatient dental treatment.

Class II eligibility extends to Veterans having a noncompensable service-connected dental disorder, subject to various conditions.  Where a Veteran has a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place before October 1, 1981, one-time correction of the noncompensable service-connected dental conditions may be authorized if application for such treatment was made within one year after such discharge or release, but only if: (a) The Veteran served on active duty during the Persian Gulf War; (b) Was discharged or released under conditions other than dishonorable; (c) Served on a period of active military, naval, or air service 90 days or more; (d) Application is made within 180 days after such discharge or release; (e) DD Form 214 does not bear a certification that the Veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed; (f) AND VA dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161 (b)(1)(i).  In this case, the Veteran's STRs indicate that he was provided a complete dental exam and all appropriate dental services and treatment within 90 days prior to separation.  As such, the Veteran is not eligible for Class II VA outpatient dental treatment.

In addition, Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma, will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  VAOGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2010).  As discussed above, although the Veteran had service trauma to his right mandible, the Veteran does not have a service-connected noncompensable dental condition.  As such, the Veteran is not eligible for Class II(a) treatment.  

Another category of eligibility, Class II(b) or (c) eligibility, extends to veterans having a service-connected noncompensable dental condition or disability and who were detained or interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  In this case, the Veteran's service records do not reflect that he was a prisoner of war.  Thus, he does not meet the criteria for eligibility for either Class II(b) or (c) VA outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include those veterans having a dental condition clinically determined to be complicating a medical condition currently being treated by VA, veterans whose service-connected disabilities are rated as totally disabling, and some Veterans who are Chapter 31 vocational rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  The Veteran does not allege, and the evidence establishes that he does not meet any of the other categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  For example, he is not service-connected for any dental disability and he is not a Chapter 31 vocational rehabilitation trainee.

Based on the foregoing, the Board finds that service connection for dental trauma for the purpose of obtaining VA outpatient dental treatment is not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching these conclusions, the Board acknowledges the Veteran's contentions regarding having a dental disorder to include fracture, loss of teeth, and abscesses.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a dental disorder to include fracture, loss of teeth, and abscesses.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a dental disorder to include fracture, loss of teeth, and abscesses is denied.  See 38 U.S.C.A §5107.

	H.  Residuals of Fracture to Right Mandible

The Veteran contends that he has residuals of a fracture to his right mandible that is the result of the February 1969 accident.

The Veteran's STRs show that he fractured his right mandible in the February 1969 motorbike accident.  A record dictated in February 1969 shows that the Veteran had surgery on his mandible.  The final diagnosis was fractured condyle of mandible; winter splints; and intermaxillary elastics.  His separation examination in February 1970 showed normal function of the mandible and a one inch scar on the right mandible.  The Veteran's February 1969 accident was reported; a notation shows that the Veteran was hospitalized for two weeks with no complications.  

According to post-service medical records, the Veteran has not sought any treatment for his right mandible.  The Veteran was afforded a VA examination in August 2009.  The examiner noted the Veteran's pertinent STRs.  The Veteran reported a history of frequent difficulty in chewing some foods.  He denied swelling, but had moderate right temporomandibular joint pain at least weekly but less than daily.  There was a history of difficulty in opening the mouth and in talking, but no history of drainage.  The Veteran had stiffness whenever the weather changed.  Physical examination revealed no loss of bone of the maxilla; no malunion or nonunion of the maxilla; no loss of bone of the mandible; no nonunion of the mandible; no malunion of the mandible; no loss of motion at the temporomandibular articulation; no loss of bone of the hard palate; no evidence of osteomyelitis; no tooth loss due to loss of substance of body of maxilla or mandible; and no speech difficulty.  X-rays revealed normal bone trabeculation and right and left temporomandibular joint anatomy.  Max incisal opening and left lateral excursive movement were within normal limits; right lateral excursive movement was slightly less than normal.  No clicking/popping or crepitus was noted during palpation of the right and left temporomandibular joints when the Veteran opened and closed.  Mandibular range of motion appeared within normal limits in all movements.  

Following an exhaustive examination, the Veteran was diagnosed with symptomatic right temporomandibular joint.  The examiner opined that the Veteran's jaw pain was less likely as not caused by or a result of the injury sustained in service.  There was no documented prior history of any jaw pain or temporomandibular joint dysfunction in the Veteran's service dental record or civilian dental record.  

Based on a review of the evidence, the Board finds that service connection for residuals of a fractured right mandible is not warranted.  The Board acknowledges that the Veteran's STRs clearly show that he fractured his right mandible in service.  However, the evidence does not support a finding of a nexus between the Veteran's in-service fractured right mandible and his complaints of jaw pain.  

There is no nexus evidence indicating that the Veteran's current jaw pain is related to the in-service accident.  The only opinion of record, that of the August 2009 VA examiner, indicates that the Veteran's current jaw pain is not related to his military service.  That opinion is uncontradicted.  None of the Veteran's post-service treatment records contain any opinion indicating that his jaw pain is related to his military service or that the Veteran has any residuals associated with the fractured right mandible.  The examiner's opinion is documented by the Veteran's STRs, which fail to show residuals such as pain associated with the fractured right mandible following the accident.  As noted above, the Veteran's discharge examination showed normal function of the mandible; the Veteran's hospitalization for surgery was noted, but the notation indicates that there were no complications.  

The Board acknowledges the Veteran's competent reports regarding having pain since service.  The Board finds that this lay evidence is competent and credible as to the onset and continuity of symptomatology.  Heuer at 384; Falzone at 403; Caldwell, 1 Vet. App. 466.  However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage at 495-98.  As discussed above, there is no medical evidence that relates any current disorder to the Veteran's reported history and in-service accident.  In other words, in the current appeal, the Veteran has simply contended that he has had jaw pain since service.  Such contentions alone do not support a grant of service connection for residuals of a fractured right mandible based on continuity of symptomatology.  No medical professional has opined that the Veteran has any residuals of a fractured right mandible that are related to the in-service fractured mandible. 

The Board's finding is further supported by the lack of post-service evidence showing any complaints of jaw pain or any other residual complaints until December 2006 when he filed his claim, over three decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of right mandible complaints, symptoms, or findings for over three decades between the period of active service and his first reported complaint is itself evidence which tends to show that any jaw pain did not have its onset in service or for many years thereafter.  

Simply stated, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion that the Veteran has residuals associated with the in-service fracture.  Although the Veteran clearly fractured his right mandible in service, no current residuals associated with that injury have been shown.  

Thus, the Board finds that the onset of any post-service jaw pain did not occur in service.  Furthermore, as previously discussed herein, the claims folder contains no competent evidence of residuals of a fractured right mandible associated with the Veteran's active duty.  Without evidence of in-service chronic residual disability, or of continuity of pertinent symptomatology since active duty, or competent evidence of an association between any residuals of the fractured right mandible right, service connection for residuals of a fractured right mandible is not warranted.  

In reaching these conclusions, the Board acknowledges the Veteran's contentions regarding the etiology of his jaw pain.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a fractured right mandible.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for residuals of a fractured right mandible is denied.  See 38 U.S.C.A §5107.

	I.  Residuals of Heat Exhaustion

The Veteran contends that he has residuals of heat exhaustion that are related to his military service.

The Veteran's STRs show that he was treated for heat exhaustion in June 1968.  The remainder of his STRs is silent for any residuals associated with the one-time treatment in 1968.  His discharge examination in February 1970 did not report any residuals of heat exhaustion.

According to post-service medical records, the Veteran has not been treated for, or diagnosed with, any residuals of heat exhaustion.  Furthermore, none of the Veteran's records or his statements indicates what residuals he believes he has.  

Based on a review of the evidence, the Board finds that service connection for residuals of heat exhaustion is not warranted.  The Board acknowledges that the Veteran was treated for heat exhaustion on one occasion in service.  However, the rest of his STRs are silent for any complaints of residuals associated with the one-time treatment.  Additionally, the post-service medical evidence fails to show any residuals of heat exhaustion at any time during the current appeal period.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich at 1332.  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of residuals of heat exhaustion. 

In reaching these conclusions, the Board acknowledges the Veteran's contentions regarding having residuals of heat exhaustion related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of residuals of heat exhaustion.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of heat exhaustion.  At no time since the Veteran filed his claim for service connection for residuals of heat exhaustion in February 2007 has any diagnosis of residuals of heat exhaustion been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for residuals of heat exhaustion is denied.  See 38 U.S.C.A §5107.  

	J.  Tinea Cruris

The Veteran contends that he has tinea cruris that is related to his military service.

The Veteran's STRs show that he was treated for tinea cruris in October 1968.  The remainder of his STRs is silent for any treatment for, or further diagnoses of, tinea cruris.  His discharge examination in February 1970 revealed clinically abnormal skin; however, scars, not tinea cruris, were noted.  

According to post-service medical records, the Veteran has not been treated for, or diagnosed with, tinea cruris.  Treatment records in August 2007 and October 2007 revealed no abnormal skin lesions.  

Based on a review of the evidence, the Board finds that service connection for tinea cruris is not warranted.  The Board acknowledges that the Veteran was treated for tinea cruris on one occasion in service.  However, the rest of his STRs are silent for any complaints of residuals associated with the one-time treatment.  Additionally, the post-service medical evidence fails to show tinea cruris, or any other skin problem, at any time during the current appeal period.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich at 1332.  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of tinea cruris, or any other skin disorder. 

In reaching these conclusions, the Board acknowledges the Veteran's contentions regarding having tinea cruris related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of tinea cruris.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tinea cruris.  At no time since the Veteran filed his claim for service connection for tinea cruris in February 2007 has any diagnosis of tinea cruris or any other skin disorder been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for tinea cruris is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a lung disorder, to include chronic respiratory infections is denied.

Entitlement to service connection for a left elbow disorder is denied.

Entitlement to service connection for a bilateral eye disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a dental disorder, to include fracture, loss of teeth and abscesses is denied.

Entitlement to service connection for residuals of fracture to right mandible is denied.

Entitlement to service connection for residuals of heat exhaustion is denied.

Entitlement to service connection for tinea cruris is denied.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


